In an action to recover legal fees, the defendant appeals from an order of the Supreme Court, Richmond County (Lebowitz, J.), dated April 30, 2002, which denied her motion to dismiss the complaint pursuant to CPLR 3211 (a) (1).
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion to dismiss the action pursuant to CPLR 3211 (a) (1). Contrary to the defendant’s contention, substantial, not strict, compliance with 22 NYCRR part 1400 et seq., is required (see Mulcahy v Mulcahy, 285 AD2d 587 [2001]). The defendant’s documentary evidence submitted in support of her motion did not make out a prima facie case that, as a matter of law, the plaintiff failed to substantially comply with 22 NYCRR part 1400 et seq. Accordingly, denial of the motion was proper (see CPLR 3211 [a] [1]; European Am. Bank v Miller, 265 AD2d 374 [1999]). Florio, J.P., H. Miller, Adams and Mastro, JJ., concur.